DETAILED ACTION
This office action is in response to communication filed on February 9, 2021.

Response to Amendment
Amendments filed on February 9, 2021 have been entered.
The specification has been amended.
Claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 have been amended.
Claims 2, 6, 10, 14 and 18 remain cancelled.
Claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 13), filed on 02/09/2021, with respect to the objections to claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 have been fully considered. In view of the amendments, the objections have been withdrawn.  

Applicant’s arguments, see Remarks (p. 13-14), filed on 02/09/2021, with respect to the rejection of claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered. In view of the amendments and the arguments, the rejection has been withdrawn.  

Applicant’s arguments, see Remarks (p. 14), filed on 02/09/2021, with respect to the rejection of claims 1, 3-5 and 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

Applicant’s arguments, see Remarks (p. 15-17), filed on 08/17/2020, with respect to the rejections of claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., training a long short-term memory model to monitor the operation of an insurance system), Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 9 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., training a long short-term memory model to monitor the operation of an insurance system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., training a long short-term memory model to monitor the operation of an insurance system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-5, 7-8, 11-13, 15-16 and 19-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. (Currently Amended)
Studnitzer (US 20180276541 A1) discloses:
A computer-implemented method arranged to monitor operation of an insurance system (Fig. 6, [0049], [0032], [0106]: a computer-implemented method for detecting abnormal activity by a participant in a data transaction processing system is disclosed, with the data transaction including an economic market in which rights and obligations are traded (e.g., insurance system, see also [0030]); the system uses the activity module (Fig. 3, item 142, [0082]) for performing the method), comprising:
storing, by the insurance system, multiple system indicators in an indicator library ([0107], [0112]: historic transaction data for the participant and historic external factor data are stored in memory, this data corresponding to the transactions parameters and external factor parameters (system indicators); examiner interprets that by storing the corresponding data, the actual system indicators are also stored in memory), wherein at least one system indicator in the multiple system indicators is used to indicate a state or level of the insurance system ([0012]: participant transactional activity may deviate in a manner inconsistent with current external conditions, resulting in an abnormal activity (state or level of the system)) and wherein the insurance system performs multi-indicator joint monitoring using a long short-term memory (LSTM) model ([0018]: neural networks using LSTM units (see [0095]) learn linear and non-linear relationships among the parameters, implying they perform multi-indicator joint monitoring); 
storing, by the insurance system, historical data of the multiple system indicators in a database of the insurance system ([0107], [0112]: historic transaction data for the participant and historic external factor data are stored in memory, this data corresponding to the transactions parameters and external factor parameters); 
determining, by the insurance system, a plurality of system indicators from the multiple system indicators to be monitored by the insurance system (Fig. 6, item A110, [0106]-[0112]: transactions parameters and external factor parameters (plurality of system indicators, see [0123], [0125]) are identified to obtain corresponding historic transaction data and historic external factor data, with these data being divided into participant set data and external factor set data, these data being used for monitoring participant activity in a data transaction processing system), wherein a first system indicator x of the plurality of system indicators is correlated with one or more second system indicators of the plurality of system indicators ([0111]: external factor parameters may assist in identifying correlation to participant parameters and may explain certain types of activity, see also [0024]); 
after determining the plurality of system indicators to be monitored by the insurance system, obtaining, by the insurance system, training data based on historical data of the plurality of system indicators (Fig. 6, item A120, [0112]-[0113]: historic transaction data and historic external factor data are used to train a neural network (structure, see [0147]) to identify patterns), wherein a historical time period is selected ([0107]: data is stored for a time period, which can be adjusted based on different factors such as type of transaction, type of participant, external factors and computation power (see also [0119] and [0147]));
training, by the insurance system, the LSTM model as a trained LSTM model using the training data (Fig. 6, item A120, [0112]-[0113], [0133]: a structured neural network is trained to detect patterns or relationships using the historic transaction data and historic external factor data, with the neural network using LSTM units (see [0095]); the neural network being a trained model (see [0035], [0138] and [0147])); 
simultaneously monitoring, by the insurance system, the plurality of system indicators based on the trained LSTM model (Fig. 6, items A130-A160, [0123]-[0129], [0147]: current transaction data and current external factor data are compared to patterns generated using the trained model (neural network) to determine whether or not an abnormal activity is present by generating an abnormality score; examiner interprets that both transaction data and external factor data are simultaneously employed during activity monitoring), wherein simultaneously monitoring the plurality of system indicators based on the trained LSTM model comprises: 
automatically obtaining real-time data of the plurality of system indicators (Fig. 6, items A130 and A140, [0123]-[0125]: new transaction data is received and used to calculate a current participant profile and current external data; activity module is configured to receive this information, which implies that the activity module performs this task automatically (see [0049], [0059], [0061])); 
automatically obtaining a second portion of the historical data of the plurality of system indicators within a second historical time period ([0035]: the model uses both past and present data to identify patterns, and is updated as new data is received, which implies obtaining a second portion of the historical data within a second historical time period to retrain the model as new data is acquired (see Fig. 6, item A110, [0107]-[0112], [0119]); activity module is configured to receive this information, which implies that the activity module performs this task automatically (see [0049], [0059], [0061]));
the model uses both past and present data to identify patterns, and is updated as new data is received, which implies inputting the second portion of the historical data within the second historical time period to retrain the model as new data is acquired (see Fig. 6, item A120, [0112]-[0113]); activity module is configured to continuously generate a model which implies that the activity module inputs this data into the model automatically for learning from the inputted data (see [0049], [0061])); 
automatically obtaining predicted data of the plurality of system indicators from the trained LSTM model (Fig. 6, item A150, [0127]-[0131]: the model identifies patterns (predicted data) in the historical data (the model makes predictions from the data, see [0026], [0035], [0103]); activity module is configured to generate a model based on the data and generate the prediction data for comparison with current data, which implies that the activity module performs this task automatically (see [0049], [0061])); and 
automatically comparing the real-time data of the plurality of system indicators with the predicted data of the plurality of system indicators (Fig. 6, items A150-A170, [0127]-[0131]: current transaction data and current external factor data are compared to the patterns to determine whether or not an abnormal activity is present; activity module is configured to generate an alert by performing the comparison, which implies that the activity module performs this task automatically (see [0049], [0061])); and 
raising, by the insurance system, an alarm in response to detecting one or more anomalies between the first system indicator x and the one or more second system indicators (Fig. 6, item A170, [0131]: an alert is generated when abnormality score, generated from transaction data and external factor data, exceeds a threshold; by accurately detecting abnormal activity, the examiner interprets false alarms are avoided (see [0013], [0036])), wherein an anomaly is detected when an anomaly has occurred in one of the one or more second system indicators and has not occurred in the first system indicator x ([0012]: participant transactional activity may deviate in a manner inconsistent with current external conditions, resulting in an abnormal activity).

Studnitzer (US 20180276541 A1) also teaches:
after obtaining the training data based on the historical data of the plurality of system indicators, arranging, by the insurance system, the training data in a chronological order, wherein arranging the training data in the chronological order is performed for one system indicator at a time, and after arranging the training data in the chronological order, storing, by the insurance system, the training data in the database of the insurance system ([0095]: LSTM models use temporal information such that an output is calculated based on the previous information (see also [0119]); examiner interprets this data being stored in memory in preparation for processing by the LSTM models); and
the one or more anomalies being co-movement anomalies ([0125]: correlation (co-movement) between external factor parameters and participant (transaction) parameters may explain certain types of activity (e.g., abnormal activity)).

Andoni (US 20180314938 A1) teaches 
the plurality of system indicators are selected by a user of the insurance system and from the indicator library ([0037]: user may specify the data sources/data fields from which the input data set used to train a neural network (see Fig. 1) is generated) using a graphical user interface (GUI) of the insurance system (Figs. 4-6B, [0050]: the pre-processor generates GUIs that allow the user to identify data sources for the neural network); 
a historical time period is selected by the user of the insurance system using the GUI of the insurance system (Fig. 6B, [0058]: time periods can be entered for obtaining the input data set), and wherein a portion of the historical data of the plurality of system indicators that is within the historical time period is obtained as the training data ([0049]: the input data set is divided into training and testing sets); and 
storing, by the insurance system, the training data in the database of the insurance system ([0008]: the input data set is stored in memory, which implies storing the training data).

Adams (US 20110015948 A1) teaches: 
“The present invention is able to identify likely premium fraud and abuse suspects by learning to distinguish patterns that indicate an honest (non-fraudulent) policy from patterns that indicate a fraudulent one. These patterns can be highly complex, involving interactions among many characteristics of the policyholder, activities, and claims. In one embodiment, the present invention includes a predictive model that is trained to recognize these intricate patterns using historical examples of honest, fraudulent, and indeterminately classified (i.e., unknown whether fraudulent or not) policies. More particularly, the predictive model is trained to recognize these patterns using information about the policyholder, information comparing the policy with policies of peer patterns regarding normal insurance operations involve information corresponding to policyholder, activities, and claims, with these patterns being used to detect insurance fraud (anomalies)).

McDonnell (US 20180268489 A1) teaches:
“A risk engine 140 can process events to identify trends in insurance claims processing events that indicate a heightened risk of fraud. For example, amounts for damages from different policyholders in a single area affected by a catastrophic event can be compared to identify significant statistical deviations, and the engine can flag instances of potential insurance fraud. Likewise, historical data can be used to identify policyholders that present potential risk of asserting inflated (or false) claims” ([0039]: a risk engine uses transaction events (e.g., denial of claim, claim settlement, payments, etc., see [0037]) to identify trends that indicate insurance fraud).

Luk (US 7813944 B1) teaches: 
“The present invention is able to identify likely premium fraud and abuse suspects by learning to distinguish patterns that indicate an honest (non-fraudulent) policy from patterns that indicate a fraudulent one. These patterns can be highly complex, involving a predictive model (e.g., neural network, see col. 11, lines 64-65) is employed to learn patterns from insurance data (see col. 7, lines 56-60) to identify premium fraud (see also col. 9, lines 23-56)).

The closest prior art of record, taken individually or in combination, fail to teach of suggest:
“the multiple system indicators include a number of sold insurance policies, a billing amount of sold insurance policies, a number of filed claims, a number of denied claims, and a total settlement amount,” 
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 9. (Currently Amended)
Studnitzer (US 20180276541 A1) discloses:
a computer-implemented method for detecting abnormal activity by a participant in a data transaction processing system is disclosed, with the data transaction including an economic market in which rights and obligations are traded (e.g., insurance system, see also [0030]); the system uses the activity module (Fig. 3, item 142, [0082]) for performing the method) comprising: 
storing multiple system indicators in an indicator library ([0107], [0112]: historic transaction data for the participant and historic external factor data are stored in memory, this data corresponding to the transactions parameters and external factor parameters (system indicators); examiner interprets that by storing the corresponding data, the actual system indicators are also stored in memory), wherein at least one system indicator in the multiple system indicators is used to indicate a state or level of the insurance system ([0012]: participant transactional activity may deviate in a manner inconsistent with current external conditions, resulting in an abnormal activity (state or level of the system)), and wherein the insurance system performs multi-indicator joint monitoring using a long short-term memory (LSTM) model ([0018]: neural networks using LSTM units (see [0095]) learn linear and non-linear relationships among the parameters, implying they perform multi-indicator joint monitoring); 
storing historical data of the multiple system indicators in a database of the insurance system ([0107], [0112]: historic transaction data for the participant and historic external factor data are stored in memory, this data corresponding to the transactions parameters and external factor parameters); 
determining a plurality of system indicators from the multiple system indicators to be monitored by the insurance system (Fig. 6, item A110, [0106]-[0112]: transactions parameters and external factor parameters (plurality of system indicators, see [0123], [0125]) are identified to obtain corresponding historic transaction data and historic external factor data, with these data being divided into participant set data and external factor set data, these data being used for monitoring participant activity in a data transaction processing system), wherein a first system indicator x of the plurality of system indicators is correlated with one or more second system indicators of the plurality of system indicators ([0111]; external factor parameters may assist in identifying correlation to participant parameters and may explain certain types of activity, see also [0024]); 
after determining the plurality of system indicators to be monitored by the insurance system, obtaining training data based on historical data of the plurality of system indicators (Fig. 6, item A120, [0112]-[0113]: historic transaction data and historic external factor data are used to train a neural network (structure, see [0147]) to identify patterns), wherein a historical time period is selected ([0107]: data is stored for a time period, which can be adjusted based on different factors such as type of transaction, type of participant, external factors and computation power (see also [0119] and [0147])); 
training the LSTM model as a trained LSTM model using the training data (Fig. 6, item A120, [0112]-[0113], [0133]: a structured neural network is trained to detect patterns or relationships using the historic transaction data and historic external factor data, with the neural network using LSTM units (see [0095]); the neural network being a trained model (see [0035], [0138] and [0147])); 
simultaneously monitoring the plurality of system indicators based on the trained LSTM model (Fig. 6, items A130-A160, [0123]-[0129], [0147]: current transaction data and current external factor data are compared to patterns generated using the trained model (neural network) to determine whether or not an abnormal activity is present by generating an abnormality score; examiner interprets that both transaction data and external factor data are simultaneously employed during activity monitoring), wherein simultaneously monitoring the plurality of system indicators based on the trained LSTM model comprises: 
automatically obtaining real-time data of the plurality of system indicators (Fig. 6, items A130 and A140, [0123]-[0125]: new transaction data is received and used to calculate a current participant profile and current external data; activity module is configured to receive this information, which implies that the activity module performs this task automatically (see [0049], [0059], [0061])); 
automatically obtaining a second portion of the historical data of the plurality of system indicators within a second historical time period ([0035]: the model uses both past and present data to identify patterns, and is updated as new data is received, which implies obtaining a second portion of the historical data within a second historical time period to retrain the model as new data is acquired (see Fig. 6, item A110, [0107]-[0112], [0119]); activity module is configured to receive this information, which implies that the activity module performs this task automatically (see [0049], [0059], [0061]));
the model uses both past and present data to identify patterns, and is updated as new data is received, which implies inputting the second portion of the historical data within the second historical time period to retrain the model as new data is acquired (see Fig. 6, item A120, [0112]-[0113]); activity module is configured to continuously generate a model which implies that the activity module inputs this data into the model automatically for learning from the inputted data (see [0049], [0061])); 
automatically obtaining predicted data of the plurality of system indicators from the trained LSTM model (Fig. 6, item A150, [0127]-[0131]: the model identifies patterns (predicted data) in the historical data (the model makes predictions from the data, see [0026], [0035], [0103]); activity module is configured to generate a model based on the data and generate the prediction data for comparison with current data, which implies that the activity module performs this task automatically (see [0049], [0061])); and 
automatically comparing the real-time data of the plurality of system indicators with the predicted data of the plurality of system indicators (Fig. 6, items A150-A170, [0127]-[0131]: current transaction data and current external factor data are compared to the patterns to determine whether or not an abnormal activity is present; activity module is configured to generate an alert by performing the comparison, which implies that the activity module performs this task automatically (see [0049], [0061])); and
raising an alarm in response to detecting one or more anomalies between the first system indicator x and the one or more second system indicators (Fig. 6, item A170, [0131]: an alert is generated when abnormality score, generated from transaction data and external factor data, exceeds a threshold; by accurately detecting abnormal activity, the examiner interprets false alarms are avoided (see [0013], [0036])), wherein an anomaly is detected when an anomaly has occurred in one of the one or more second system indicators and has not occurred in the first system indicator x ([0012]: participant transactional activity may deviate in a manner inconsistent with current external conditions, resulting in an abnormal activity).

Studnitzer (US 20180276541 A1) also teaches:
after obtaining the training data based on the historical data of the plurality of system indicators, arranging the training data in a chronological order, wherein arranging the training data in the chronological order is performed for one system indicator at a time, and after arranging the training data in the chronological order, storing the training data in the database of the insurance system ([0095]: LSTM models use temporal information such that an output is calculated based on the previous information (see also [0119]); examiner interprets this data being stored in memory in preparation for processing by the LSTM models); and
the one or more anomalies being co-movement anomalies ([0125]: correlation (co-movement) between external factor parameters and participant (transaction) parameters may explain certain types of activity (e.g., abnormal activity)).

Andoni (US 20180314938 A1) teaches 
the plurality of system indicators are selected by a user of the insurance system and from the indicator library ([0037]: user may specify the data sources/data fields from which the input data set used to train a neural network (see Fig. 1) is generated) using a graphical user interface (GUI) of the insurance system (Figs. 4-6B, [0050]: the pre-processor generates GUIs that allow the user to identify data sources for the neural network); 
a historical time period is selected by the user of the insurance system using the GUI of the insurance system (Fig. 6B, [0058]: time periods can be entered for obtaining the input data set), and wherein a portion of the historical data of the plurality of system indicators that is within the historical time period is obtained as the training data ([0049]: the input data set is divided into training and testing sets); and 
storing the training data in the database of the insurance system ([0008]: the input data set is stored in memory, which implies storing the training data).

Adams (US 20110015948 A1) teaches: 
“The present invention is able to identify likely premium fraud and abuse suspects by learning to distinguish patterns that indicate an honest (non-fraudulent) policy from patterns that indicate a fraudulent one. These patterns can be highly complex, involving interactions among many characteristics of the policyholder, activities, and claims. In one embodiment, the present invention includes a predictive model that is trained to recognize these intricate patterns using historical examples of honest, fraudulent, and indeterminately classified (i.e., unknown whether fraudulent or not) policies. More particularly, the predictive model is trained to recognize these patterns using information about the policyholder, information comparing the policy with policies of peer policyholders, and information comparing the policy with itself in a previous time period. patterns regarding normal insurance operations involve information corresponding to policyholder, activities, and claims, with these patterns being used to detect insurance fraud (anomalies)).

McDonnell (US 20180268489 A1) teaches:
“A risk engine 140 can process events to identify trends in insurance claims processing events that indicate a heightened risk of fraud. For example, amounts for damages from different policyholders in a single area affected by a catastrophic event can be compared to identify significant statistical deviations, and the engine can flag instances of potential insurance fraud. Likewise, historical data can be used to identify policyholders that present potential risk of asserting inflated (or false) claims” ([0039]: a risk engine uses transaction events (e.g., denial of claim, claim settlement, payments, etc., see [0037]) to identify trends that indicate insurance fraud).

Luk (US 7813944 B1) teaches: 
“The present invention is able to identify likely premium fraud and abuse suspects by learning to distinguish patterns that indicate an honest (non-fraudulent) policy from patterns that indicate a fraudulent one. These patterns can be highly complex, involving interactions among many characteristics of the policyholder, activities, and claims. In one a predictive model (e.g., neural network, see col. 11, lines 64-65) is employed to learn patterns from insurance data (see col. 7, lines 56-60) to identify premium fraud (see also col. 9, lines 23-56)).

The closest prior art of record, taken individually or in combination, fail to teach of suggest:
“the multiple system indicators include a number of sold insurance policies, a billing amount of sold insurance policies, a number of filed claims, a number of denied claims, and a total settlement amount,” 
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 17. (Currently Amended)
Studnitzer (US 20180276541 A1) discloses:
A computer-implemented system (Fig. 1), comprising: 

one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers ([0059]), perform one or more operations (Fig. 6, [0106]: a computer-implemented method for detecting abnormal activity by a participant in a data transaction processing system is disclosed) comprising: 
storing multiple system indicators in an indicator library ([0107], [0112]: historic transaction data for the participant and historic external factor data are stored in memory, this data corresponding to the transactions parameters and external factor parameters (system indicators); examiner interprets that by storing the corresponding data, the actual system indicators are also stored in memory), wherein at least one system indicator in the multiple system indicators is used to indicate a state or level of the insurance system ([0012]: participant transactional activity may deviate in a manner inconsistent with current external conditions, resulting in an abnormal activity (state or level of the system)), and wherein the insurance system performs multi-indicator joint monitoring using a long short-term memory (LSTM) model ([0018]: neural networks using LSTM units (see [0095]) learn linear and non-linear relationships among the parameters, implying they perform multi-indicator joint monitoring); 
storing historical data of the multiple system indicators in a database of the insurance system ([0107], [0112]: historic transaction data for the participant and historic external factor data are stored in memory, this data corresponding to the transactions parameters and external factor parameters); 
determining a plurality of system indicators from the multiple system indicators to be monitored by the insurance system (Fig. 6, item A110, [0106]-[0112]: transactions parameters and external factor parameters (plurality of system indicators, see [0123], [0125]) are identified to obtain corresponding historic transaction data and historic external factor data, with these data being divided into participant set data and external factor set data, these data being used for monitoring participant activity in a data transaction processing system), wherein a first system indicator x of the plurality of system indicators is correlated with one or more second system indicators of the plurality of system indicators ([0111]; external factor parameters may assist in identifying correlation to participant parameters and may explain certain types of activity, see also [0024]); 
after determining the plurality of system indicators to be monitored by the insurance system, obtaining training data based on historical data of the plurality of system indicators (Fig. 6, item A120, [0112]-[0113]: historic transaction data and historic external factor data are used to train a neural network (structure, see [0147]) to identify patterns), wherein a historical time period is selected ([0107]: data is stored for a time period, which can be adjusted based on different factors such as type of transaction, type of participant, external factors and computation power (see also [0119] and [0147])); 
training the LSTM model as a trained LSTM model using the training data (Fig. 6, item A120, [0112]-[0113], [0133]: a structured neural network is trained to detect patterns or relationships using the historic transaction data and historic external factor data, with the neural network using LSTM units (see [0095]); the neural network being a trained model (see [0035], [0138] and [0147])); 
simultaneously monitoring the plurality of system indicators based on the trained LSTM model (Fig. 6, items A130-A160, [0123]-[0129], [0147]: current transaction data and current external factor data are compared to patterns generated using the trained model (neural network) to determine whether or not an abnormal activity is present by generating an abnormality score; examiner interprets that both transaction data and external factor data are simultaneously employed during activity monitoring), wherein simultaneously monitoring the plurality of system indicators based on the trained LSTM model comprises: 
automatically obtaining real-time data of the plurality of system indicators (Fig. 6, items A130 and A140, [0123]-[0125]: new transaction data is received and used to calculate a current participant profile and current external data; activity module is configured to receive this information, which implies that the activity module performs this task automatically (see [0049], [0059], [0061])); 
automatically obtaining a second portion of the historical data of the plurality of system indicators within a second historical time period ([0035]: the model uses both past and present data to identify patterns, and is updated as new data is received, which implies obtaining a second portion of the historical data within a second historical time period to retrain the model as new data is acquired (see Fig. 6, item A110, [0107]-[0112], [0119]); activity module is configured to receive this information, which implies that the activity module performs this task automatically (see [0049], [0059], [0061])); 
automatically inputting the second portion of the historical data of the plurality of system indicators within the second historical time period into the trained LSTM model ([0035]: the model uses both past and present data to identify patterns, and is updated as new data is received, which implies inputting the second portion of the historical data within the second historical time period to retrain the model as new data is acquired (see Fig. 6, item A120, [0112]-[0113]); activity module is configured to continuously generate a model which implies that the activity module inputs this data into the model automatically for learning from the inputted data (see [0049], [0061])); 
automatically obtaining predicted data of the plurality of system indicators from the trained LSTM model (Fig. 6, item A150, [0127]-[0131]: the model identifies patterns (predicted data) in the historical data (the model makes predictions from the data, see [0026], [0035], [0103]); activity module is configured to generate a model based on the data and generate the prediction data for comparison with current data, which implies that the activity module performs this task automatically (see [0049], [0061])); and 
automatically comparing the real-time data of the plurality of system indicators with the predicted data of the plurality of system indicators (Fig. 6, items A150-A170, [0127]-[0131]: current transaction data and current external factor data are compared to the patterns to determine whether or not an abnormal activity is present; activity module is configured to generate an alert by performing the comparison, which implies that the activity module performs this task automatically (see [0049], [0061])); and
raising an alarm in response to detecting one or more anomalies between the first system indicator x and the one or more second system indicators (Fig. 6, item A170, [0131]: an alert is generated when abnormality score, generated from transaction data and external factor data, exceeds a threshold; by accurately detecting abnormal activity, the examiner interprets false alarms are avoided (see [0013], [0036])), wherein an anomaly is detected when an anomaly has occurred in one of the one or more second system indicators and has not occurred in the first system indicator x ([0012]: participant transactional activity may deviate in a manner inconsistent with current external conditions, resulting in an abnormal activity).

Studnitzer (US 20180276541 A1) also teaches:
after obtaining the training data based on the historical data of the plurality of system indicators, arranging the training data in a chronological order, wherein arranging the training data in the chronological order is performed for one system indicator at a time, and after arranging the training data in the chronological order, storing the training data in the database of the insurance system ([0095]: LSTM models use temporal information such that an output is calculated based on the previous information (see also [0119]); examiner interprets this data being stored in memory in preparation for processing by the LSTM models); and
correlation (co-movement) between external factor parameters and participant (transaction) parameters may explain certain types of activity (e.g., abnormal activity)).

Andoni (US 20180314938 A1) teaches 
the plurality of system indicators are selected by a user of the insurance system and from the indicator library ([0037]: user may specify the data sources/data fields from which the input data set used to train a neural network (see Fig. 1) is generated) using a graphical user interface (GUI) of the insurance system (Figs. 4-6B, [0050]: the pre-processor generates GUIs that allow the user to identify data sources for the neural network); 
a historical time period is selected by the user of the insurance system using the GUI of the insurance system (Fig. 6B, [0058]: time periods can be entered for obtaining the input data set), and wherein a portion of the historical data of the plurality of system indicators that is within the historical time period is obtained as the training data ([0049]: the input data set is divided into training and testing sets); and 
storing the training data in the database of the insurance system ([0008]: the input data set is stored in memory, which implies storing the training data).

Adams (US 20110015948 A1) teaches: 
“The present invention is able to identify likely premium fraud and abuse suspects by learning to distinguish patterns that indicate an honest (non-fraudulent) policy from patterns that indicate a fraudulent one. These patterns can be highly complex, involving patterns regarding normal insurance operations involve information corresponding to policyholder, activities, and claims, with these patterns being used to detect insurance fraud (anomalies)).

McDonnell (US 20180268489 A1) teaches:
“A risk engine 140 can process events to identify trends in insurance claims processing events that indicate a heightened risk of fraud. For example, amounts for damages from different policyholders in a single area affected by a catastrophic event can be compared to identify significant statistical deviations, and the engine can flag instances of potential insurance fraud. Likewise, historical data can be used to identify policyholders that present potential risk of asserting inflated (or false) claims” ([0039]: a risk engine uses transaction events (e.g., denial of claim, claim settlement, payments, etc., see [0037]) to identify trends that indicate insurance fraud).

Luk (US 7813944 B1) teaches: 
“The present invention is able to identify likely premium fraud and abuse suspects by learning to distinguish patterns that indicate an honest (non-fraudulent) policy from patterns that indicate a fraudulent one. These patterns can be highly complex, involving interactions among many characteristics of the policyholder, activities, and claims. In one embodiment, the present invention includes a predictive model that is trained to recognize these intricate patterns using historical examples of honest, fraudulent, and indeterminately classified (i.e., unknown whether fraudulent or not) policies. More particularly, the predictive model is trained to recognize these patterns using information about the policyholder, information comparing the policy with policies of peer policyholders, and information comparing the policy with itself in a previous time period. The predictive model is further trained to consider peer group risk measures which describe the risk of a policy being fraudulent because it is in a particular peer group” (col. 4, line 60 – col. 5, line 10: a predictive model (e.g., neural network, see col. 11, lines 64-65) is employed to learn patterns from insurance data (see col. 7, lines 56-60) to identify premium fraud (see also col. 9, lines 23-56)).

The closest prior art of record, taken individually or in combination, fail to teach of suggest:

in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 3-5, 7-8, 11-13, 15-16 and 19-20.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MALHOTRA; Pankaj et al., US 20160299938 A1, ANOMALY DETECTION SYSTEM AND METHOD
Reference discloses the use of LSTM models to detect anomalies in a time-series data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857